Citation Nr: 0612793	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04-11 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for nerve damage to the 
left elbow.

2.  Entitlement to an earlier effective date earlier than 
July 31, 2000, for the award of a 60 percent evaluation for 
intervertebral disc syndrome of the lumbar spine.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
December 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The veteran was afforded a personal hearing before the 
undersigned Acting Veterans Law Judge at the RO in April 
2005.  A transcript of the hearing is associated with the 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide. In what can be considered a 
fourth element of the requisite notice, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 C.F.R. § 
3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 2002).

Here, in a statement filed in May 2002, the appellant filed a 
claim for entitlement to an earlier effective date earlier 
than July 31, 2000, for the award of a 60 percent evaluation 
for intervertebral disc syndrome of the lumbar spine.  He 
asserted that the effective date of his 60 percent rating 
should have been the day following his service discharge.  
The RO subsequently mailed the appellant a letter in March 
2003 that explained to him what type of evidence was needed 
to substantiate a claim for an increased disability rating.  
There is no evidence that the appellant was sent any 
letter/notice informing him of the information and/or 
evidence that he needed to submit in order to establish an 
earlier effective.   See 38 C.F.R. § 3.400 (2005).  

The United States Court of Appeals for the Federal Circuit 
recently held that this duty to notify cannot be satisfied by 
reference to various post-decisional communications, such as 
the notification of decision, the Statement of the Case (SOC) 
or Supplemental SOC.  Mayfield v. Nicholson, No. 05-7157 
(Fed. Cir. April 5, 2006).  Thus, because this first element 
notice error is of the type that would have the natural 
effect of producing prejudice to the appellant from the 
notice error in terms of the fairness of the adjudication, 
and because the Secretary has not shown that there was 
clearly no prejudice, a remand is required.  

With respect to the veteran's claim for service connection 
for nerve damage to the left elbow, the record as it stands 
currently is inadequate for the purpose of rendering a fully 
informed decision.  The record includes documentation of an 
in-service injury to the elbow in August 1992 and post-
service treatment records indicate a current left elbow 
disorder.  Additionally, the veteran has recently provided a 
statement from a private treatment provider who has opined 
that it is "possible" that that any current left elbow pain 
experienced by the veteran is related to any injury 
documented during his period of service.  In light of the new 
and probative evidence, the Board finds that, with respect to 
the VA's duty to assist, under the VCAA, the VA has a duty to 
secure an examination or opinion if the evidence of record 
contains competent evidence that the claimant has a current 
disability; and indicates that the disability may be 
associated with service, but does not contain sufficient 
medical evidence to make a decision on the claim.  
38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Inform the appellant about (1) the 
information and evidence not of record 
that is necessary to substantiate her 
claim; (2) the information and evidence 
that VA will seek to obtain on her 
behalf; (3) the information or evidence 
that she is expected to provide; and (4) 
request or tell her to provide any 
evidence in her possession that pertains 
to the claim.  A copy of this 
notification must be associated with the 
claims folder.

As discussed above, the appellant should 
be provided notice of the specific 
information and evidence that is needed 
to substantiate his claim for an earlier 
effective date earlier than July 31, 
2000, for the award of a 60 percent 
evaluation for intervertebral disc 
syndrome of the lumbar spine.  See 
38 C.F.R. § 3.400.

2.  With any needed assistance from the 
veteran, including obtaining signed 
releases, the RO should request copies of 
the records of any evaluation or 
treatment, VA or private, he has 
received, with respect to any left elbow 
disorder.  All records so received should 
be associated with the claims folder.

3.  The veteran should be afforded a VA 
examination in order to determine the 
nature and etiology of any disability 
affecting the left elbow.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  Any indicated tests and 
studies, including an EMG, should be 
conducted if the examiner deems it 
appropriate.  The examiner should state 


whether or not the veteran suffers from 
nerve damage to the left elbow.  The 
examiner should also provide an opinion 
on whether there is a 50 percent 
probability or greater (as likely as not) 
that any current disorder effecting the 
left elbow, including nerve damage, had 
its onset during veteran's active 
military service or is otherwise 
etiologically related thereto, 
specifically the injury sustained during 
a fall in August 1992.  A discussion of 
the facts and the medical principles 
involved will be of considerable 
assistance to the Board.

4.  Following completion of the 
foregoing, if any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the January 2004 
SOC, and discussion of all pertinent laws 
and regulations, including, but not 
limited to the VCAA. Allow an appropriate 
period of time for response.

The purpose of this REMAND, in part, is to cure a procedural 
defect and the Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
and/or argument he desires to have considered in connection 
with his current appeal.  No action is required of the 
veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


